Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “instruction acquisition unit” and “management unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder ““instruction acquisition unit” and “management unit” coupled with functional language “that to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“instruction acquisition unit” appears to be hardware including a processor and memory (par [0044] of the specification).
“management unit” does not appear to be hardware including a processor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “management unit” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “management unit” can be any component that can management information; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse et al. (US 20190018624).

Regarding claim 1, Naruse teaches a printing system (fig. 1) comprising:
 a printing device (p0025 and fig. 1: The communication apparatus 1004 is a printer); and 
a server connected to the printing device via a network, wherein the server (1006 in fig. 1) includes: 
an instruction acquisition unit that acquires an instruction verbally given by a user from a voice mediation device (701-704 in fig. 7), the instruction including a print instruction (p0138:the user speaks the wake word followed by words “Print the photograph A displayed in the display); a transmitter that transmits print data based on the acquired print instruction to the printing device (70 -711 in fig. 7); a storage that stores a history of printing based on the print instruction in association with identification information of the user (p0063: the print process 711 or as a print history); and a management unit that generates management information to manage the printing by the user based on the history in association with the identification information (p0063: the print process 711 or as a print history.), the transmitter transmits the generated management information to a notification destination (709 and 714 in fig. 7), and the printing device receives the print data, and performs printing in accordance with the print data (711 in fig. 7).

Regarding claim 2, Naruse teaches the printing system according to claim 1, wherein the identification information of the user is associated with account information including a transmission destination of the printing device (0112: When this process has been successfully performed, the server B manages the user ID received in the sign-in screen of the communication apparatus 1004 and the MAC address of the communication apparatus 1004 which are associated with each other and fig. 14d), and the transmitter transmits the print data to the printing device indicated by the account information associated with the identification information (p0047: Specifically, the server 1006 temporarily registers the communication apparatus 1004 as a print apparatus for the user who has signed in the mobile terminal 1002).

Regarding claim 3, Naruse teaches the printing system according to claim 2, wherein the identification information is associated with the account information (p0047), the history is associated with the identification information, and the management information is information on the user indicated by the identification information (p0063: audio data may be generated after adding the user name. By this process, the communication apparatus 1004 may display the user name during operation of the print process 711 or as a print history).

Regarding claim 7, Naruse teaches the printing system according to claim 1, wherein the notification destination includes a voice I/O device connected to the voice intermediate device via the network, and the transmitter requests the voice mediation device to read out the management information by the voice I/O device (p0072: the CPU 801 transmits the print completion notification to the audio control device 1001 which is a print instruction source).

Regarding claim 8, Naruse teaches the printing system according to claim 1, wherein the notification destination includes the printing device, the transmitter transmits the management information to the printing device, and the printing device receives the management information, and prints the management information (1905 in fig. 19).

Regarding claim 9, Naruse teaches the printing system according to claim 1, wherein the notification destination includes a terminal connected to the server via the network, and the transmitter transmits the generated management information to the terminal (p0072).

Regarding claim 4, Naruse teaches the printing system according to claim 1, wherein the instruction includes a notification request instruction to request for notification of the management information, and the management unit generates the management information with acquisition of the notification request instruction by the instruction acquisition unit serving as a trigger (p0116 and p0117).

Regarding claim 5, Naruse teaches the printing system according to claim 4, wherein the instruction acquisition unit acquires the notification request instruction (p0116), and the identification information of the user from the voice mediation device, and the management unit generates the management information based on the history associated with the acquired identification information (p0121-123).

Regarding claim 10, Naruse teaches the printing system according to claim 1, wherein the transmitter receives setting of the notification destination, and transmits the management information to the received notification destination (709 and 714 in fig. 7).

Regarding claim 16, claim 16 is server side of claim1, therefore it is rejected for the same reason as claim 1.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse as applied to claim 1 above, and further in view of Abe (US 20220171589).
Regarding claim 11, Naruse does not teach the printing system according to claim 1, wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a number of pages of printed material produced by the user in a predetermined period, and number of page limitation information which indicates whether the number of pages reached an upper limit number, and the transmitter transmits the management information including at least one of the number of pages and the number of page limitation information to the notification destination.
Abe teaches the printing system according to claim 1, wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a number of pages of printed material produced by the user in a predetermined period, and number of page limitation information which indicates whether the number of pages reached an upper limit number, and the transmitter transmits the management information including at least one of the number of pages and the number of page limitation information to the notification destination (p0088 and p0133: the number of actual pages properly printed by the printer (500 or 720) along with the user ID to the video distribution app 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naruse, and to include wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a number of pages of printed material produced by the user in a predetermined period, and number of page limitation information which indicates whether the number of pages reached an upper limit number, and the transmitter transmits the management information including at least one of the number of pages and the number of page limitation information to the notification destination, in order to to provide a technique capable of easily obtaining a printed product in a timely manner by using a client terminal connected to a server system suggested by Abe (p0004).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse as applied to claim 1 above, and further in view of Kakegawa (US 20120320410).
Regarding claim 12, Naruse does not teach the printing system according to claim 1, wherein the instruction includes a date, and further includes a number of page notification request instruction to request for notification of the management information including at least one of a number of pages of printed material produced by the user on the date, and number of page limitation information which indicates whether the number of pages reached an upper limit number, the management unit generates the management information including at least one of the number of pages and the number of page limitation information based on the history associated with the identification information, and the transmitter transmits the management information including at least one of the number of pages and the number of page limitation information to the notification destination.
Kakegawa teaches the printing system according to claim 1, wherein the instruction includes a date, and further includes a number of page notification request instruction to request for notification of the management information including at least one of a number of pages of printed material produced by the user on the date, and number of page limitation information which indicates whether the number of pages reached an upper limit number, the management unit generates the management information including at least one of the number of pages and the number of page limitation information based on the history associated with the identification information, and the transmitter transmits the management information including at least one of the number of pages and the number of page limitation information to the notification destination (p0105: usage history information can indicate the number of pages printed by each user over any particular time period (e.g. minute, hour, day, week, etc. . . . ). .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naruse, and to include wherein the instruction includes a date, and further includes a number of page notification request instruction to request for notification of the management information including at least one of a number of pages of printed material produced by the user on the date, and number of page limitation information which indicates whether the number of pages reached an upper limit number, the management unit generates the management information including at least one of the number of pages and the number of page limitation information based on the history associated with the identification information, and the transmitter transmits the management information including at least one of the number of pages and the number of page limitation information to the notification destination, in order to monitoring paper, toner and/or energy consumption of an information technology device, and for encouraging a user to reduce consumption of paper, toner, energy and other resources, when using the information technology device suggested by Kakegawa (p0005).

Regarding claim 13, Naruse in view of Kakegawa teaches the printing system according to claim 1, wherein the history includes a print condition including one or more print settings and print setting values corresponding to the print settings, the notification request instruction includes a condition specific instruction to identify the print settings, and a specific condition notification request instruction to request for notification of the print setting values corresponding to the identified print settings, the management unit generates the identified print settings and notification information including the print setting values as the management information based on the specific condition notification request instruction, and the transmitter transmits the notification information to the notification destination (Kakegawa: p0007: when a request to perform a specific job and job settings corresponding to the specific job is received).
The rational applied to the rejection of claim 11 has been incorporated herein.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse as applied to claim 1 above, and further in view of Tamura (US 20180081608).

Regarding claim 14, Naruse does not teach the printing system according to claim 1, wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a time during which the printing device is operated by the user in a predetermined period, and an operating time limitation information which indicates whether the time reached an upper limit time, and the transmitter transmits the management information including at least one of the time and the operating time limitation information to the notification destination.
Tamura teaches the printing system according to claim 1, wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a time during which the printing device is operated by the user in a predetermined period, and an operating time limitation information which indicates whether the time reached an upper limit time, and the transmitter transmits the management information including at least one of the time and the operating time limitation information to the notification destination (p0069: calculates an estimated reaching time at which the printing usage amount of the user will reach the upper limit usage…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naruse, to include wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a time during which the printing device is operated by the user in a predetermined period, and an operating time limitation information which indicates whether the time reached an upper limit time, and the transmitter transmits the management information including at least one of the time and the operating time limitation information to the notification destination, in order to The management server has a setting for an upper limit on the number of pages that can be printed by each printing device over a certain time period suggested by Tamura (p0003).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse as applied to claim 1 above, and further in view of Yajima (US 20190369927).
Regarding claim 15, Naruse does not teach the printing system according to claim 1, wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a number of types of content printed by the user in a predetermined period, and number of type limitation information which indicates whether the number of types reached an upper limit number, and the transmitter transmits the management information including at least one of the number of types and the number of type limitation information to the notification destination.
Yajima teaches the printing system according to claim 1, wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a number of types of content printed by the user in a predetermined period, and number of type limitation information which indicates whether the number of types reached an upper limit number, and the transmitter transmits the management information including at least one of the number of types and the number of type limitation information to the notification destination (p0059: print data of each type of the common image that is divided by the division part 42 so that the data amount of each piece of the print data becomes equal to or smaller than the upper limit value set in advance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naruse, to include wherein the management unit generates the management information based on the history associated with the identification information, the management information including at least one of a number of types of content printed by the user in a predetermined period, and number of type limitation information which indicates whether the number of types reached an upper limit number, and the transmitter transmits the management information including at least one of the number of types and the number of type limitation information to the notification destination, in order to provide system for large-quantity and high-speed printing processing suggested by Yajima (p0032).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse as applied to claim 1 above, and further in view of Kichikawa (US  20170048409).
Regarding claim 6, Naruse does not teach the printing system according to claim 1, wherein the storage stores a first history and a second history in association with the identification information of the user, the first history being the history of the print instruction verbally given by the user, the second history being a history of another print instruction non-verbally given by the user, the management unit generates the management information with the first history and the second history separated, and the transmitter transmits to the notification destination the management information with a section based on the first history and a section based on the second history separated.
Kichikawa teaches the printing system according to claim 1, wherein the storage stores a first history and a second history in association with the identification information of the user, the first history being the history of the print instruction verbally given by the user, the second history being a history of another print instruction non-verbally given by the user, the management unit generates the management information with the first history and the second history separated, and the transmitter transmits to the notification destination the management information with a section based on the first history and a section based on the second history separated (p0045 and fig. 3: flick operation and fig. 6 pinch operation. Changing from flick and pinch operation to voice and non-voice operation would have been a matter of choice in design since the claimed structures and the function they perform are the same as the prior art (give the operation command). In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).  See also stare decisis regarding changes in size or proportion in MPEP § 2144.04.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kichikawa, in order to instruct a printer to print a page that a user is viewing on a portable terminal suggested by Kichikawa (p0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677